Exhibit 10.16
Amendment to the
The McGraw-Hill Companies, Inc. Senior Executive Severance Plan
     Effective as of January 1, 2010, The McGraw-Hill Companies, Inc. Senior
Executive Severance Plan (“Senior Executive Plan”), amended and restated as of
January 1, 2008, unless otherwise provided, is amended as set forth below:
     1. Section 2.13. Section 2.13 of the Plan is hereby deleted in its entirety
and replaced with the following:
Section 2.13. “Committee” means the Compensation Committee of the Board.
     2. Section 3.01 Administration. Section 3.01 of the Plan is hereby deleted
and replaced with the following:
Section 3.01 Administration. The Plan shall be administered by the Vice
President, Employee Benefits of the Company (the “Plan Administrator”), who
shall have full authority to construe and interpret the Plan, to establish,
amend and rescind rules and regulations relating to the administration of the
Plan, and to take all such actions and make all such determinations in
connection with the administration of the Plan as he or she may deem necessary
or desirable. Subject to Article VIII, decisions of the Plan Administrator shall
be reviewable by the Executive Vice President, Human Resources (the “Appeal
Reviewer”). Subject to Article VIII, the Appeal Reviewer shall also have the
full authority to make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of the Plan and decide and resolve any and
all questions, including interpretations of the Plan, as may arise in connection
with the Plan. The Plan Administrator and the Appeal Reviewer shall each have
the power to designate one or more persons as he or she may deem necessary or
desirable in connection with the Plan, who need not be members of the
Compensation Committee of the Board or employees of the Company, to serve or
perform some or all of the functions of the Plan Administrator and Appeal
Reviewer, respectively, on his or her behalf. Such person(s) shall have the same
rights and authority as the Plan Administrator and Appeal Reviewer who appointed
him or her would have had if acting directly. The Appeal Reviewer (or its
delegate) is the named fiduciary for purposes of deciding any appeals of a claim
denial pursuant to Article VIII.
     3. Section 3.02. Binding Effect of Decisions. The first sentence of
Section 3.02 is hereby amended by adding the words “or Appeal Reviewer” after
the words “Plan Administrator”.
     4. Section 3.03. Indemnification. The first sentence of Section 3.03 is
hereby amended by adding the words “Appeal Reviewer,” immediately following the
words “Plan Administrator,”.
     5. Section 8.02. Appeal of Denial. Section 8.02 is hereby amended by
deleting the word “Committee” and replacing it with “Appeal Reviewer” in every
instance therein.
* * * * *
     Except as set forth herein, the Senior Executive Plan remains in full force
and effect.

7